Citation Nr: 1333756	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-36 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for actinic keratosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from May 1956 to August 1959, and from February 1974 to August 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of June 2009 of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) that increased the Veteran's rating to 10 percent.

A brief history of the Veteran's claim is instructive.  The Veteran first sought service connection for claimed skin cancer in October 2002.  The RO denied his claim in May 2003.  The Veteran filed a notice of disagreement in June 2003, and the RO issued a statement of the case in March 2004.  The Veteran then filed a timely substantive appeal.  The Board remanded the Veteran's claim for service connection in June 2005 in order that the Veteran could undergo a VA examination.  After undergoing such an examination in May 2008, a September 2008 rating decision granted service connection for actinic keratosis and assigned a noncompensable rating.  

Following this rating decision, the RO sent the Veteran notice in December 2008 that his previously denied claim for service connection for skin cancer (which had actually been granted) was reopened.  The Veteran underwent a second VA examination in June 2009.  In that same month, the RO increased the Veteran's rating to 10 percent, effective the date of his original claim in 2002.  The Veteran filed a notice of disagreement with this rating in August 2009, and the RO issued a statement of the case in July 2010.  The Veteran filed a timely substantive appeal.

Given the history of the Veteran's claim and the fact that his August 2009 notice of disagreement was filed within a year of the September 2008 rating decision that originally granted service connection, this claim is one for an increased initial rating.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination in June 2009.  Neither that VA examination nor his previous examination in May 2008 contains enough information to properly rate the Veteran.  Importantly, though the June 2009 examination and VA treatment records show that the Veteran suffers from actinic keratosis on his face and ears, no evidence has been presented regarding whether his disability has resulted in multiple characteristics of disfigurement, visible or palpable tissues loss, or gross distortion or asymmetry of two features or paired sets of features; findings which could qualify him for an increased rating.  

Given these facts, the Veteran's claim must be remanded in order that he may undergo a new, more comprehensive VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from May 2010 and thereafter and associate them with his claim file.  

2.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

All pertinent symptomatology and findings must be reported in detail.  Specifically, the examiner must comment on whether the Veteran's actinic keratosis results in multiple characteristics of disfigurement, visible or palpable tissues loss, or gross distortion or asymmetry of two features or paired sets of features.  The examiner must also provide information as to what percentage of his body or exposed area is affected by his disability.  

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



